In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Durante, J.), dated June 17, 1993, which granted the defendants’ motion to change venue.
Ordered that the order is affirmed, with costs.
We find that, under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion by changing the venue of the action to Suffolk County. The cause of action arose in that county, and the convenience of identified, nonparty witnesses would be promoted by the change of venue (see, Thomas v Small, 121 AD2d 622; McDonald v Southampton Hosp., 133 AD2d 814; Jansen v Bernhang, 149 AD2d 468, 469; Bolling v Metropolitan Suburban Bus Auth., 205 AD2d 724). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.